Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 25, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  140572-4(78)                                                                                         Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ELIZABETH FARLEY, Personal Representative                                                                Brian K. Zahra,
                                                                                                                      Justices
  of the Estate of FRANKLIN FARLEY,
                 Plaintiff-Appellant/
                 Cross-Appellee,
  v                                                                 SC: 140572-4
                                                                    COA: 283405, 283418, 284681
                                                                    Wayne CC: 02-237107-NH
  NEVINE M. CARP, JOHN SCHAIRER, D.O.,
  ADVANCED CARDIOVASCULAR HEALTH
  SPECIALISTS, P.C., and MIRCEA R. CARP, M.D.,
            Defendants-Appellees,
  and
  GARDEN CITY HOSPITAL,
             Defendant-Appellee/
             Cross-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s March 30,
  2011 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant reconsideration
  and, on reconsideration, would grant the application for leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 25, 2011                       _________________________________________
         d0718                                                                 Clerk